1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STONE BREWING CO., LLC,                            Case No.: 18cv331-BEN-LL
12                                     Plaintiff,
                                                        ORDER GRANTING IN PART
13   v.                                                 PLAINTIFF’S EX PARTE MOTION
                                                        TO CONTINUE DISCOVERY
14   MOLSON COORS BREWING
                                                        DEADLINES
     COMPANY;
15
     MILLERCOORS LLC; and
                                                        [ECF Nos. 113, 116, 117]
16   DOES 1 through 25,
17                                  Defendants.
18
19   MILLERCOORS LLC,
20                           Counter Claimant,
21   v.
22   STONE BREWING CO., LLC,
23                          Counter Defendant.
24
25         On May 7, 2019, Plaintiff filed a “Motion to Continue Discovery Deadlines”
26   (hereinafter “Motion”). ECF No. 113. On May 8, Plaintiff also filed a “Supplemental Brief
27   in Support of Motion to Continue Discovery Deadlines.” ECF No. 116. On May 9, 2019,
28   Plaintiff filed an “Ex Parte Motion to Continue Discovery Deadlines,” in which Plaintiff

                                                    1
                                                                                   18cv331-BEN-LL
1    acknowledged that “[t]he Motion to Continue should originally have been filed on an ex
2    parte basis under the Court’s Civil Chambers Rules.” ECF No. 117. Defendant did not file
3    an opposition to the instant Motion. See Docket.
4          Plaintiff’s Motion requests that the Court “either order the schedule proposed by the
5    Parties in their Joint Motion [ECF No. 91] or order an additional two- to- four-week
6    extension of the fact discovery deadline and a concomitant extension of the expert
7    disclosure and discovery deadlines.” Mot. at 6. In support, Plaintiff states that “Stone
8    cannot review all of these documents [as produced by MillerCoors recently including on
9    May 4, 2019], incorporate them into outlines and take thirteen depositions by May 17.” Id.
10   at 2; see also Theodore Declaration attached to Motion at ¶¶ 2-6. Plaintiff represents that
11   “Stone’s attorneys simply do not have the bandwidth of the 1000+ attorney international
12   law firm hired by MillerCoors and cannot effectively review 20,000 or more pages of
13   documents and take and defend thirteen depositions over the next nine days.” Theodore
14   Decl. at ¶ 7. Plaintiff’s counsel further represents that:
15           BraunHagey & Borden has nine full time litigators, all of whom are busy on
             active matters. Moreover, of the two partners working on this matter, Noah
16
             Hagey has an arbitration hearing in Oklahoma this week, and I have to fly to
17           Washington, D.C. on May 16 for my sister’s wedding. This significantly
             reduces Stone’s bandwith to take and defend depositions during these last two
18
             weeks of the current fact discovery period, even with all hands on deck.
19   Id. at ¶ 8.
20         Finally, Stone represents that it has met and conferred with MillerCoors on the
21   instant request. Id. at ¶ 9. Stone states that MillerCoors “‘does not think a further extension
22   is necessary at this point,’” but “‘will not object to an additional one-week extension solely
23   to permit the parties to complete the already-served/noticed discovery and depositions’
24   with no rescheduling of already scheduled depositions and no ability of the Parties to file
25   additional discovery motions.” Id. In the supplemental memorandum in support of Stone’s
26   Motion submitted on May 8, 2019, Stone represents that based on deposition testimony
27   received from Ms. Ashley Selman during her May 8, 2019 deposition, Stone believes that
28   “MillerCoors chose not to make its witnesses available for two weeks from April 23 to

                                                    2
                                                                                      18cv331-BEN-LL
1    May 8 and repeatedly misrepresented their availability, with the result that thirteen
2    depositions must be taken between May 7 and 17 absent an extension.” ECF No. 114 at 2.
3          The Court notes that it has issued three recent discovery orders in this case, on April
4    4, 2019 [ECF No. 89], April 24, 2019 [ECF No. 110], and May 6, 2019 [ECF No. 111],
5    and a significant number of documents and information were to be produced in accordance
6    with those orders. Accordingly, the Court finds good cause to extend the deadlines, but for
7    a shorter amount of time than requested by the Plaintiff. Accordingly, the Court GRANTS
8    IN PART the Motion and resets the deadlines as follows:
9                                                  Current Date          New Date
10
     Fact Discovery Cutoff                         May 17, 2019          May 31, 2019
11
     Designation of Experts                        May 17, 2019          May 31, 2019
12
13   Rebuttal Expert Designation                   June 7, 2019          June 17, 2019
14
     Expert Reports                                June 17, 2019         June 28, 2019
15
     Rebuttal Expert Reports                       July 12, 2019         July 22, 2019
16
17   Expert Discovery Cutoff                       July 29, 2019         August 5, 2019
18
     Pretrial Motions                              August 1, 2019        August 12, 2019
19
           All other guidelines and requirements remain as previously set. See ECF No. 72.
20
21         IT IS SO ORDERED.
22   Dated: May 13, 2019
23
24
25
26
27
28

                                                  3
                                                                                    18cv331-BEN-LL
